Citation Nr: 0638124	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  98-05 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, mother, and niece


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran was in the Army Reserve from approximately 
January 1991 to July 1995, to include multiple periods of 
active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision in which the RO 
denied service connection for depression.  The veteran's 
representative filed a notice of disagreement (NOD) on her 
behalf in June 2002.  The RO issued a statement of the case 
(SOC) in February 1998, and the veteran's representative 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 1998.

In July 1998, the veteran, as well as her mother, testified 
during a hearing before an RO hearing officer; a transcript 
of that hearing is of record.  In March 1999, May 1999, and 
August 2003, the RO issued supplemental statements of the 
case (SSOC), reflecting the continued denial of entitlement 
to service connection for depression.  In August 2004, the 
veteran and her niece testified during a Board hearing before 
a Veterans Law Judge (VLJ) in Washington, D.C.; a transcript 
of the hearing is of record.

In March 2005, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC), for additional 
development.  After accomplishing further development, the 
AMC issued a supplemental SOC (SSOC) in August 2006, 
reflecting the continued denial of the veteran's service 
connection claim, and returned the matter to the Board.  

In a September 2006 letter, the Board notified the veteran 
that the VLJ who conducted her August 2004 hearing was no 
longer employed by the Board, and advised her of the 
opportunity to provide testimony during a hearing before a 
current VLJ with the Board.  The letter specified that, if no 
response was received within 30 days, the Board would assume 
that no additional hearing was desired.  To date, neither the 
veteran nor her representative has responded to the Board's 
inquiry. 

For the reasons expressed below, the matter is, again, being 
remanded to the RO via the AMC.  VA will notify the veteran 
when further action, on her part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on this claim is warranted, even 
though such action will, regrettably, further delay an 
appellate decision in the claim on appeal.  

In this case, the veteran asserts that she has a current 
psychiatric disability due to events incurred during a two 
week period of active duty for training (ACDUTRA) in June 
1993.  The veteran basically contends that she developed a 
psychiatric disability as a result of working double shifts 
with sleep deprivation during a combat support hospital 
training exercise that had a 15-day duration.  

Service medical records reflect that the veteran was given 
Valium after complaints of hip pain in December 1994.  
Additional service records indicate that the veteran was 
scheduled for a psychiatric evaluation in January 1995, but 
was unable to report because of a move.  Service medical 
evaluation reports dated in August 1990 and January 1994 show 
that the veteran was assessed as normal psychiatrically.  
Service personnel records indicate that the veteran had a 
duty assignment as a clinical nurse with the 369th EVAC 
Hospital at Fort Buchannan, Puerto Rico in June 1993.

The report of a February 1997 VA mental examination reflects 
the examiner's diagnosis of major depression and notation 
that the veteran described a stressful situation during 
realistic combat support training.  Private treatment records 
dated from March to July 1997 show treatment for depression 
and note that the veteran was prescribed Paxil.  In an August 
1997 statement, the veteran's private physician noted that he 
had treated the veteran for depression from June 1993 to May 
1994.  The physician also indicated that he had diagnosed 
depression after her symptoms of depressed mood had persisted 
during treatment and psychiatric evaluation in May 1994. 

In a January 2005 statement, a private psychologist indicated 
that the veteran had presented with symptoms of depression, 
withdrawal, low self esteem, and feelings of inadequacy.  It 
was noted that the veteran related her difficulties to 
hardships experienced while she was a staff nurse in the Army 
Reserves.  The psychologist also stated the veteran's 
symptoms sometimes resemble those of a diagnosis of "post-
traumatic syndrome".

During an October 2005 VA examination, the veteran indicated 
that she worked double shifts for 5 days during her active 
tour of duty of 15-days' duration.  She reported that during 
this period, she had no opportunity to sleep and became 
anxious, restless, depressed, and developed serious 
headaches.  The examiner diagnosed recurrent major 
depression.  The examiner specifically indicated that the 
January 2005 psychologist's suggested diagnosis of PTSD was 
incorrect, as the veteran's symptomatology clearly did not 
meet the diagnostic criteria for PTSD.  On the question of 
medical nexus to service, after noting his review of the 
claims file, the examiner opined that it is as likely as not 
that this veteran suffers from a psychiatric disorder 
diagnosed as major depression, the onset of which was 
probably related to the stress she was subjected to (sleep 
deprivation) during her tour of duty in the Army Reserves.  
However, the examiner also indicated that it was impossible 
to ascertain whether or not the veteran's chronic depression 
which supposedly lasted since one episode of sleep 
deprivation 12 years ago could be attributed to that 
particular event.  The examiner further noted that it would 
be rather unusual that the stress situation, although 
undoubtedly distressing, would result in chronic depression 
lasting many years.  The examiner also stated that in spite 
of her depression symptomatology, the veteran was able to 
continue her employment as a nurse without any interruptions.

Given the October 2005 examiner's conflicting comments on the 
medical nexus question, the Board determines that a 
supplemental opinion clarifying that examiner's ultimate 
conclusion is warranted.  See 38 U.S.C.A. § 5103A.  The RO 
should only arrange for the veteran to undergo further VA 
examination if the October 2005 examiner is unavailable or is 
unable to provide the requested medical opinion without 
examining the veteran.   

If an additional VA psychiatric examination is deemed 
necessary, the veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may well result in denial of the claim.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. Id.  If the veteran 
fails to report to a scheduled VA examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to her by the pertinent 
VA medical facility.

Prior to obtaining any further medical opinion, the RO should 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request that the veteran furnish all pertinent 
evidence in her possession, as well as ensure that its 
decision meets the notice requirements of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  The RO should specifically notify the veteran 
that its attempt to obtain medical records from Patients 
First/Family Medical Care has been unsuccessful, and request 
that she provide authorization to enable the RO to obtain 
treatment records from  V.I., Ph.D., her private 
psychologist, as well as from any other treatment provider 
(to include Dr. M. at Patients First/Family Medical Care 
(identified in a September 1999 letter)).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). 
 See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
psychiatric disability that is not 
currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
specifically notify the veteran that its 
unsuccessful attempt to obtain medical 
records from Patients First/Family 
Medical Care, and request that she 
provide authorization to enable the RO to 
obtain treatment records from V.I., 
Ph.D., her private psychologist, as well 
as from any other treatment provider (to 
include Dr. M. at Patients First/Family 
Medical Care).

The should ensure that its letter meets 
the notice requirements of the recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
a reasonable time period for the 
veteran's response has expired, the RO 
should forward the veteran's claims file 
to the VA physician that examined him in 
October 2005.  The physician should 
review the veteran's claims file (with 
particular attention given to his 
examination report, and the evidence 
since added to the record) and, should 
provide a supplemental opinion addressing 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that veteran's currently 
diagnosed major depression is medically 
disease or injury during service-
specifically, sleep deprivation, as 
claimed.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician.  The 
physician must provide the complete 
rationale for the conclusion reached in a 
printed (typewritten) report.

The RO should arrange for the veteran to 
undergo examination only if the October 
2005 VA examiner is unavailable and/or 
such examination is needed to answer the 
question posed above.

4.  If the veteran fails to report for 
any examination scheduled in connection 
with the claim for service connection for 
a psychiatric disability, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the 
examination sent to her by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
 If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
 See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a psychiatric 
disability in light of all pertinent 
evidence and legal authority.

7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and her representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


